DETAILED ACTION

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as “comprising”, "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Objections

Claim 1 is objected to because of the following informalities:  Claim 1, Line 7, there should be a comma after “member”.  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,823,760. Although the claims at issue are not identical, they are not patentably distinct from each other because they represent the same invention as the noted patent above. The mere elimination of one or more claim limitations does not obviate the issue of double patenting.
Claim 1 corresponds to Claim 1 of the 760’ patent.
Claim 2 corresponds to Claim 2 of the 760’ patent.
Claim 3 corresponds to Claim 3 of the 760’ patent.
Claim 4 corresponds to Claim 4 of the 760’ patent.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-4 are rejected under 35 U.S.C. 102(b) as being anticipated by Mahaney (U.S. Patent No. 6,406,074). Mahaney discloses (in Figs. 1-17) an apparatus, the apparatus comprising: an annular band (18), wherein a body portion (body of 18) of the annular band comprises a first band portion (20c) and a second band portion (22c), and wherein the first band portion comprises a first ring end (20) and the second band portion comprises a second ring end (22), wherein a first tab (20a) is disposed on the first ring end, the first tab comprising a connector member (20a), wherein a second tab (22a)  is disposed on the second ring end (via the mating of 24 and 44), the second tab comprising a receiver member (22a), and a fracturable retainer (combination of 24 and 44) comprising a body (body of 24 and 44) defining a passageway (inside 22 and 24) therethrough, the fracturable retainer comprises an outer surface (36, 26b) and wherein the fracturable retainer further comprises a region (40, 54). 
The limitations “for securing an electrical meter to a meter socket box”, “configured to receive at least a portion of the first and second tabs “, “is adapted to inhibit access to at least the connector member or receiver member”, “may be removed from the annular band after fracturing” have been given little patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex. parte Masham, 2 USPQ2d 1647 (1987). 
The limitations “is adapted for connection with the receiver member", “is adapted to indicate evidence of tampering with the fracturable retainer”, “adapted to receive at least one fracturing force by an external object”, “adapted to fracture in response to the at least one fracturing force” have been given little patentable weight since it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose devices similar to Applicant’s claimed invention having body portions, annular bands and fracturable retainers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is 571-272-2008.  The examiner can normally be reached on M-F 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833